Case 1:20-cv-00040-DCJ-JPM Document 39 Filed 08/16/21 Page 1 of 1 PageID #: 397




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 JEFFREY M. THIELS, ET AL                 CIVIL DOCKET NO. 1:20-CV-00040

 VERSUS                                   JUDGE DAVID C. JOSEPH

 MAHINDRA USA, INC.                       MAGISTRATE JUDGE JOSEPH H.L.
                                          PEREZ-MONTES

                MEMORANDUM ORDER AND FINAL JUDGMENT

        Before the Court is Defendant, TWIN CITY FIRE INSURANCE COMPANY’S MOTION

 FOR   ENTRY   OF   SEPARATE JUDGMENT PURSUANT    TO   RULE 58(a)   AND TO   CERTIFY

 JUDGMENT AS FINAL PURSUANT TO RULE 54(b). [Doc. 38]. Finding no reason for delay,

 the Motion is GRANTED. Accordingly,

        IT IS HEREBY ORDERED that the Court’s Memorandum Ruling [Doc. 37],

 granting Defendant, Twin City Fire Insurance Company’s Motion for Summary

 Judgment [Doc. 27], is designated as the Court’s final judgment pursuant to Federal

 Rule of Civil Procedure 54(b). The Court’s dismissal in the Memorandum Ruling

 [Doc. 37] of all claims asserted by Plaintiffs, Jeffrey M. Thiels and Tammy Thiels,

 against Defendant, Twin City Fire Insurance Company, is herein designated as the

 Court’s final and appealable judgment.

        THUS, DONE AND SIGNED in Chambers on this 16th day of August 2021.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
